Case 5:18-cv-00790-EEF-MLH Document 16 Filed 07/30/21 Page 1 of 2 PageID #: 341




                          UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF LOUISIANA

                                 SHREVEPORT DIVISION

 WILLIAM CHISOLM                                     CIVIL ACTION NO. 18-790-P

 VERSUS                                              JUDGE FOOTE

 WARDEN DARRYL VANNOY                                MAGISTRATE JUDGE HORNSBY

                                         JUDGMENT

          For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, and after an independent review of the record, and noting the lack

 of written objections filed by Petitioner and determining that the findings are correct under

 the applicable law;

          IT IS ORDERED that Petitioner's application for writ of habeas corpus be

 DENIED AND DISMISSED WITH PREJUDICE, sua sponte, because it is time-barred

 by the one-year limitation period imposed by the AEDPA.

          Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

 Courts requires the district court to issue or deny a certificate of appealability when it enters

 a final order adverse to the applicant. The court, after considering the record in this case

 and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of appealability

 because the applicant has not made a substantial showing of the denial of a constitutional

 right.
Case 5:18-cv-00790-EEF-MLH Document 16 Filed 07/30/21 Page 2 of 2 PageID #: 342




       THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this
                    July
 _______day of                      , 2021.
    30th




                              ________________________________________
                                    ELIZABETH ERNY FOOTE
                                UNITED STATES DISTRICT JUDGE
